
	

114 HR 347 IH: Facilitating Access to Credit Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 347
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Royce (for himself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Credit Repair Organizations Act to exempt certain consumer reporting agencies, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Facilitating Access to Credit Act of 2015. 2.Treatment of certain consumer reporting agenciesThe Credit Repair Organizations Act (15 U.S.C. 1679 et seq.) is amended—
 (1)in section 403(3)(B)— (A)in clause (ii), by striking or at the end;
 (B)in clause (iii), by striking the period and inserting ; or; and (C)by adding at the end the following:
					
 (iv)any consumer reporting agency— (I)described under section 603(p) of the Fair Credit Reporting Act, or any affiliate or subsidiary of such a consumer reporting agency; or
 (II)described under section 603(f) of the Fair Credit Reporting Act, or any affiliate or subsidiary of such a consumer reporting agency, if such consumer reporting agency is subject to supervision and examination by the Bureau of Consumer Financial Protection pursuant to section 1024(a)(1)(B) of the Consumer Financial Protection Act of 2010.; and
 (2)in section 412— (A)by striking This title and inserting the following:
					
 (a)In generalThis title; and (B)by adding at the end the following:
					
 (b)Exemption for entities that are not credit repair organizationsNotwithstanding subsection (a), this title supersedes any law or regulation of any State with respect to the subject matter of this Act to the extent that the State law or regulation would apply to any person described in section 403(3)(B)..
				3.FTC Study
 (a)StudyThe Federal Trade Commission shall conduct a study to determine whether, in addition to those persons listed under section 403(3)(B) of the Credit Repair Organizations Act, any other person should be exempt from the Credit Repair Organizations Act.
 (b)ReportNot later than one year after the date of enactment of this Act, the Chairman of the Federal Trade Commission shall submit a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives containing a detailed summary of the findings and conclusions of the study under this section, together with such recommendations for legislative or administrative actions as may be appropriate.
			
